PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,998,683
Issue Date: May 4, 2021
Application No. 15/978,277
Filed:  May 14, 2018
Attorney Docket No. 1701753CN01-US
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the requests for refund received March 10, 2021 and March 24, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating that “Duplicate Payment” was made.

On March 7, 2021, a fee payment of $140 was received for a petition to withdraw from issue, however the petition was not uploaded into the Image File Wrapper.    On March 10, 2021, a petition to withdraw from issue was filed along with a fee of $140.  The petition was granted on March 10, 2021.

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions